Name: Commission Regulation (EEC) No 3433/90 of 28 November 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 330/38 Official Journal of the European Communities 29 . 11 . 90 COMMISSION REGULATION (EEC) No 3433/90 of 28 November 1990 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( l), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3300/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (% as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2828/90 Q, as last amended by Regulation (EEC) No 3398/90 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2828/90 to the infor Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as' set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n), for sunflower seed harvested and processed in Portugal is as set out in Annex III . , Article 2 This Regulation shall enter into force on 29 November 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/6&lt; 0 OJ No L 280, 29. 9. 1989, p. 2. (J) OJ No L 164, 24. 6. 1985, p. 11 . (&lt;) OJ No L 317, 16. 11 . 1990, p. 23 . 0 OJ No L 167, 25. 7. 1972, p. 9 . $ OJ No L 201 , 31 . 7. 1990, p. 11 . O .OJ No L 268, 29. 9 . 1990, p. 76. O OJ No L 266, 28 . 9 . 1983, p . 1 . ( 10) OJ No L 53 , 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 .(8) OJ No L 327, 27. 11 . 1990, p. 39. 29 . 11 . 90 Official Journal of the European Communities No L 330/39 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 0,000 0,000 21,948 0,000 0,000 21,968 0,000 28,335 21,365 0,000 28,392 21,422 0,000 28,670 21,700 0,000 28,948 21,978 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) ' 51,67 58,22 1 065,71 173,29 197,09 19,287 16,862 38 660 4 691,46 51,72 58,27 1 066,68 173,45 197,27 19,305 16,873 38 696 4 673,05 50,30 56,67 1 037,41 168,69 191,86 18,775 16,384 37 633 4 488,71 50,43 56,82 1 040,17 169,14 192,37 18,825 16,407 37 734 4 466,52 51,09 57,56 1 053,67 171,34 194,86 19,069 16,624 38 223 4 529,37 51,79 58,37 1 067,74 173,53 197,36 19,314 16,805 38 651 4 490,15 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 0,00 33,00 0,00 37,15 0,00 0,00 0,00 0,00 0,00 0,00 11,91 11,91 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 6 040,83 0,00 6 045,14 5 909,26 5 909,26 5 909,68 5 909,68 5 967,73 5 967,73 5 993,57 5 993,57 No L 330/40 Official Journal of the European Communities 29 . 11 . 90 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 0,000 1,030 24,448 0,000 1,030 24,468 1,675 30,835 23,865 1,732 30,892 23,922 2,010 31,170 24,200 2,288 31,448 24,478 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 57,55 64,85 1 187,10 193,03 219,54 21,484 18,811 43 064 5 248,72 57,60 64,90 1 188,08 193,19 219,72 21,502 18,822 43 099 5 230,31 56,18 63,30 1 158,80 188,43 214,31 20,972 18,333 42 037 5 045,97 56,32 63,45 1 161,56 188,88 214,82 21,022 18,356 42137 5 023,78 56,97 64,19 1 175,06 191,07 217,31 21,266 18,573 42 627 5 086,64 57,68 65,00 1 189,13 193,27 219,81 21,511 18,754 43 055 5 047,41 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 415,24 214,94 6 562,52 0,00 419,39 214,94 6 566,83 326,99 326,99 6 430,95 6 430,95 329,13 329,13 6 431,37 6 431,37 371,48 371,48 6 489,42 6 489,42 394,15 394,15 6 515,26 6 515,26 29 . 11 . 90 Official Journal of the European Communities No L 330/41 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 8,600 0,000 26,421 8,600 0,000 26,552 28,840 37,858 25,618 29,368 38,382 26,142 29,699 38,713 26,473 2 . Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 62,20 70,08 1 282,91 208,61 237,26 23,218 20,293 46 539 5 642,98 1 314,91 4 671,45 62,51 70,43 1 289,27 209,64 238,43 23,333 20,392 46 770 5 646,36 1 314,91 4 692,25 60,31 67,95 1 243,92 202,27 230,05 22,512 19,637 45 125 5 373,14 4 480,40 4 551,24 61,54 69,34 1 269,36 206,41 234,75 22,973 20,029 46 048 5 458,31 4 552,83 4 623,26 62,32 70,22 1 285,43 209,02 237,72 23,264 20,288 46 631 5 533,15 4 603,26 4 673,69 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 8 255,54 8 075,10 0,00 8 283,59 8 102,54 7 895,79 8 072,22 7 895,79 7 992,06 8 170,64 7 992,06 8 061,19 8 241,32 8 061,19 3. Compensatory aids :  in Spain (Pta) 4. Special aid : 4 645,79 4 666,60     in Portugal (Esc) 8 075,10 8 102,54    (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) I Current11 1st period12 2nd period1 3rd period2 4th period3 5th period4 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,052020 2,314160 42,380500 6,920350 7,873250 0,767506 0,702253 1 540,03 210,56800 180,30100 130,04900 2,048500 2,310630 42,327500 6,916700 7,872170 0,767971 0,704331 1 543,02 213,16900 181,17800 130,51100 2,046440 2,307620 42,267400 6,911190 7,871710 0,767933 0,705786 1 545,47 215,72700 181,99700 130,94200 2,044010 2,304830 42,230400 6,908790 7,871970 0,768264 0,707043 1 547,34 218,04100 182,84200 131,35100 2,044010 2,304830 42,230400 6,908790 7,871970 0,768264 0,707043 1 547,34 218,04100 182,84200 131,35100 2,038070 2,297560 42,129100 6,903190 7,876640 0,769125 0,709682 1 552,08 225,75100 185,24200 132,43900